J-A15018-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ANTHONY BELSER                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                 v.                            :
                                               :
    AMAZON.COM.DEDC LLC.                 AND   :
    WILLIAM D. STAFFIERI                       :
                                               :
                                               :
    APPEAL OF: AMAZON.COM.DEDC                 :
    LLC.                                              No. 2131 EDA 2018

                Appeal from the Judgment Entered June 27, 2018
              In the Court of Common Pleas of Philadelphia County
              Civil Division at No(s): October Term, 2016 No. 2834


BEFORE:       BENDER, P.J.E., GANTMAN, P.J.E., and COLINS*, J.

MEMORANDUM BY GANTMAN, P.J.E.:                         FILED AUGUST 19, 2019

        Appellant, Amazon.Com.DEDC LLC, appeals from the judgment entered

in the Philadelphia County Court of Common Pleas, in favor of Appellee,

Anthony Belser, in this premises liability action against Appellant and William

D. Staffieri.1 We affirm.

        In its opinion, the trial court sets forth the relevant facts and procedural

history of this case. Therefore, we have no need to restate them. We add

that, during trial, the court heard testimony from, inter alia: Appellee; William

Lewis, the operations manager of the sortation facility on the day of the

incident; Edward Price, an employee of a third-party delivery service working

in the facility on the day of the incident; and Michael Goldberg, a certified

____________________________________________


1   Mr. Staffieri is not a party to this appeal.
____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-A15018-19


industrial hygienist.   Additionally, Mr. Staffieri made an oral motion for

compulsory non-suit during trial on March 2, 2018; the court granted Mr.

Staffieri’s motion that same day.

      Appellant raises two issues for our review:

         [APPELLEE]’S INITIAL THEORY AT TRIAL WAS THAT HE
         TRIPPED OVER A CONVEYOR POWER CORD THAT
         [APPELLANT] HAD PLUGGED INTO AN OUTLET ON A NEARBY
         PILLAR. WHEN [APPELLEE] REALIZED THAT THIS THEORY
         WAS IMPOSSIBLE BECAUSE THE PLUGS AND OUTLETS ARE
         INCOMPATIBLE, HE CHANGED HIS THEORY TO TRIPPING
         OVER A CORD PRESENT IN AN AISLE—AN AISLE WHERE HE
         HAD PREVIOUSLY WALKED ABOUT ONE HUNDRED TIMES
         THAT MORNING BUT OFFERED NO EVIDENCE THAT
         [APPELLANT] HAD NOTICE OF SUCH A CORD. THE FIRST
         QUESTION ON APPEAL IS WHETHER THE TRIAL COURT
         ERRED    IN     DENYING    [APPELLANT]   JUDGMENT
         NOTWITHSTANDING      THE    VERDICT  BECAUSE    NO
         REASONABLE JURY COULD FIND THAT [APPELLANT]
         CREATED A HAZARDOUS CONDITION BY PLUGGING A
         CONVEYOR CORD INTO A PILLAR OUTLET, AND [APPELLEE]
         PRESENTED NO EVIDENCE THAT [APPELLANT] HAD NOTICE
         OF ANY CORD IN THE AISLE[?]

         [APPELLANT]’S POST-TRIAL MOTION AND BRIEF SOUGHT
         JUDGMENT NOTWITHSTANDING THE VERDICT BASED ON
         [APPELLEE]’S   FAILURE  TO   OFFER  PROOF    THAT
         [APPELLANT] HAD NOTICE OF THE HAZARDOUS
         CONDITION THAT HE CLAIMED CAUSED INJURY.
         NOTWITHSTANDING THESE ARGUMENTS, THE TRIAL
         COURT RULED THAT [APPELLANT] WAIVED THE NOTICE
         ISSUE. THE SECOND QUESTION ON APPEAL IS WHETHER
         THE TRIAL COURT ERRED IN HOLDING THAT [APPELLANT]
         WAIVED THE ISSUE WHETHER [APPELLEE] PROVED THAT
         [APPELLANT] HAD NOTICE OF A HAZARDOUS CONDITION
         THAT CAUSED HIM INJURY[?]

(Appellant’s Brief at 4).

      After a thorough review of the record, the briefs of the parties, the


                                    -2-
J-A15018-19


applicable law, and the well-reasoned opinion of the Honorable Marlene

Lachman, we conclude Appellant’s issues merit no relief.          The trial court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Trial Court Opinion, filed December 7, 2018) (finding: (1)

jury had right to believe Appellee and disbelieve Appellant’s evidence;

Appellee testified he tripped over cord on floor; Appellee did not testify cord

was plugged into outlet on nearby pillar; testimony of Appellant’s witnesses

that it would have been impossible to plug cord into outlet on pillar does not

contradict Appellee’s testimony; jury was not left to speculate on which cord

Appellee tripped over, because Appellee identified “subject cord” as one

attached to conveyor belt in photograph marked “Plaintiff’s Ex. 8”; jury

determined Appellee tripped over “subject cord” and not phantom “other

cord”; to extent Appellant asserts opinion of Appellee’s expert Michael

Goldberg disagreed with Appellee or was factually incorrect, jury was free to

believe Appellee and disbelieve Mr. Goldberg; jury did not require expert

testimony to determine whether leaving cord on heavily trafficked part of floor

constituted negligence on Appellant’s behalf; Appellee’s testimony alone was

sufficient to support jury’s verdict; to extent Appellant argues it is entitled to

judgment notwithstanding verdict (“JNOV”), because trial court should have

stricken Mr. Goldberg’s opinion testimony as lacking factual basis, Appellant

raised claim for first time in post-verdict brief in support of JNOV motion;

Appellant did not assert in post-verdict motion it was entitled to JNOV because


                                      -3-
J-A15018-19


court should have stricken Mr. Goldberg’s testimony or because court should

have granted Appellant non-suit; therefore, those claims are waived; (2) in

its post-verdict motion for JNOV, Appellant raised issue of whether Appellee

had proven Appellant had notice only as to “other cord,” not as to “subject

cord” over which Appellee alleged he tripped; for first time in its Rule 1925(b)

statement, Appellant extends notice argument to actual or “subject cord” over

which Appellee tripped; therefore, Appellant’s claims regarding notice of

actual or “subject cord” are waived). The record supports the trial court’s

rationale. Accordingly, we affirm based on the trial court opinion.

      Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/19/19




                                     -4-